Case 1:20-bk-11006-VK       Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59             Desc
                             Main Document    Page 1 of 27


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                              SAN FERNANDO VALLEY DIVISION
 11
 12
 13
      In re:                                          Case No.: 1:20-bk-11006-VK
 14
      LEV INVESTMENTS, LC,                            Chapter 11
 15
 16            Debtor and Debtor in Possession.
                                                      NOTICE OF MOTION AND MOTION FOR
 17                                                   ORDER DISALLOWING CLAIM NO. 2
                                                      FILED BY THE SANDS LAW GROUP;
 18                                                   MEMORANDUM OF POINTS AND
                                                      AUTHORITIES; DECLARATIONS OF
 19                                                   DAVID B. GOLUBCHIK AND DMITRI
 20                                                   LIOUDKOUSKI IN SUPPORT THEREOF

 21
                                                      Hearing:
 22                                                   Date: September 10, 2020
                                                      Time: 1:30 p.m.
 23                                                   Place: Courtroom “301”
 24                                                          21041 Burbank Boulevard
                                                             Woodland Hills, California 91367
 25
 26
 27
 28


                                                  1
Case 1:20-bk-11006-VK       Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                Desc
                             Main Document    Page 2 of 27


  1          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES
  2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE
  3   SUBCHAPTER V TRUSTEE, AND ALL PARTIES REQUESTING SPECIAL NOTICE:
  4          PLEASE TAKE NOTICE that a hearing will be held on September 10, 2020 at 1:30
  5   p.m., before the Honorable Victoria S. Kaufman, United States Bankruptcy Judge for the Central
  6   District of California, San Fernando Valley Division, in Courtroom “301” located at 21041
  7   Burbank Boulevard, Woodland Hills, California 91367, for the Court to consider the motion (the
  8   “Motion”) filed by Lev Investments, LLC (the “Debtor”), for an order disallowing Claim No. 2
  9   (“Claim”) filed in the Debtor’s bankruptcy case by The Sands Law Group.
 10          PLEASE READ THIS DOCUMENT CAREFULLY TO DETERMINE THE BASIS
 11   FOR THE DEBTOR’S OBJECTION TO YOUR CLAIM. The specific grounds for the
 12   Motion are set forth in detail in the attached Memorandum of Points and Authorities.
 13          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rules 3007-
 14   1(b)(3)(A) and 9013-1(f), any response to the Motion must be in writing and filed with the Clerk
 15   of the Bankruptcy Court and served upon the United States Trustee and counsel for the Debtor at
 16   the address set forth in the upper left-hand corner of the first page hereof not later than fourteen
 17   (14) days prior to the scheduled hearing date set forth above.
 18          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-
 19   1(b)(3)(B), the Court may deem the failure of a party in interest to file a timely response to the
 20   Motion to constitute consent to the granting by the Court of the relief requested by the Debtor in
 21   the Motion without further notice or hearing.
 22   Dated: August 10, 2020                          LEV INVESTMENTS, LLC
 23                                                   By:   /s/ David B. Golubchik
 24                                                         DAVID B. GOLUBCHIK
                                                            JULIET Y. OH
 25                                                         LEVENE, NEALE, BENDER,
                                                            YOO & BRILL L.L.P.
 26                                                         Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
 27
 28


                                                   2
Case 1:20-bk-11006-VK       Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                 Desc
                             Main Document    Page 3 of 27


  1                        MEMORANDUM OF POINTS AND AUTHORITIES
  2                                                     I.
  3                                      STATEMENT OF FACTS
  4   A.      Background.
  5           1.      Lev Investments, LLC, the Chapter 11 debtor and debtor-in-possession herein (the
  6   “Debtor”) commenced this bankruptcy case by filing a Voluntary Petition for relief under chapter
  7   11 of the Bankruptcy Code on June 1, 2020 (the “Petition Date”). Since the Petition Date, the
  8   Debtor has managed its financial affairs and operated its bankruptcy estate as a debtor in
  9   possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 10           2.      The Debtor has elected to proceed under Subchapter V of chapter 11 of the
 11   Bankruptcy Code. Accordingly, on or about June 3, 2020, the United States Trustee (“UST”)
 12   appointed Caroline Djang as the Subchapter V Trustee in the Debtor’s bankruptcy case.
 13           3.      The Debtor is in the business of acquiring real estate, selling real estate, and
 14   providing loans secured by real estate.
 15           4.      As of the Petition Date, the Debtor’s primary asset was the residential real property
 16   located at 13854 Albers Street, Sherman Oaks, California 91401-5811 [APN 2247-013-001] (the
 17   “Property”).
 18           5.      The Court scheduled August 10, 2020 as the deadline for creditors to assert claims
 19   in this case.
 20   B.      The Claim.
 21           6.      On June 12, 2020, The Sands Law Group (“Sands”) filed its proof of claim,
 22   designated as Claim No. 2, in the amount of $10,500.01 (the “Claim”). A true and correct copy of
 23   the Claim is attached hereto as Exhibit “A”. Attached to the Claim are purported bills in redacted
 24   format, but no engagement agreement.
 25           7.      On June 24, 2020, a demand was made on Sands to turn over all alleged client
 26   records and provide support for the proof of claim. A true and correct copy of the email is attached
 27   hereto as Exhibit “B”. Nothing was provided in response.
 28


                                                    3
Case 1:20-bk-11006-VK      Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                 Desc
                            Main Document    Page 4 of 27


  1          8.      On August 6, 2020, another attempt was made to obtain documents from Sands in
  2   support of the Claim. A true and correct copy of the email is attached hereto as Exhibit “C”.
  3   Again, nothing was provided in response.
  4   C.     Objection to Claim.
  5          9.      Sands was hired by Gina Lisitsa to assist her in certain litigation matters on behalf
  6   of the Debtor. As evidence by the accompanying declaration and Exhibit “D” hereto, Sands was
  7   paid for work performed and no further services were sought or rendered for which compensation
  8   was agreed.
  9          10.     The Claim should be disallowed in its entirety.
 10                                    II.       LEGAL STANDARD
 11          Federal Rule of Bankruptcy Procedure 3001(a) provides that a proof of claim is a written
 12   statement setting forth a creditor’s claim.      Federal Rule of Bankruptcy Procedure 3001(f)
 13   provides that a proof of claim executed and filed in accordance with “these rules” shall constitute
 14   prima facie evidence of the validity and amount of the claim. Fed. R. Bankr. P. 3001(f); In re
 15   Southern Cal. Plastics, Inc., 165 F.3d 1243, 1247-48 (9th Cir. 1999); In re Garner, 246 B.R. 617,
 16   620-21 (9th Cir. BAP 2000).
 17          However, Federal Rule of Bankruptcy Procedure 3001(f) “operates merely as an
 18   evidentiary presumption that is rebuttable.” In re Garvida, 347 B.R. 697, 706 (9th Cir. BAP
 19   2006). Once the debtor satisfies its burden of going forward by rebutting the presumption with
 20   counter-evidence, the burden of going forward shifts to the claimant. In re Lundell, 223 F.3d
 21   1035, 1039 (9th Cir. 2000); Garvida, 347 B.R. at 706-708. While the “burden of going forward
 22   is primarily a procedural matter pertaining to the order of presenting evidence”, the substantive
 23   burden of proof remains at all times upon the claimant. Garvida, 347 B.R. at 706; Lundell, 223
 24   F.3d at 1039 (ultimate burden of persuasion remains at all times upon the claimant); So. Cal.
 25   Plastics, 165 F.3d at 1248.
 26          A claimant must establish by a preponderance of the evidence that its claim should be
 27   allowed. Lundell, 223 F.3d at 1039. The objecting party is not required to disprove the claim. In
 28


                                                   4
Case 1:20-bk-11006-VK         Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                 Desc
                               Main Document    Page 5 of 27


  1   re Kahn, 114 B.R. 40 (Bankr. S.D. N.Y. 1990). The Bankruptcy Court has the power to “sift”
  2   the circumstances surrounding any claim to see that injustice or unfairness is not done in the
  3   administration of the bankruptcy estate. Pepper vs. Litton, 308 U.S. 295, 304, 60 S.Ct. 238, 244
  4   (1939).
  5             In In re Circle J. Dairy, Inc., 112 B.R. 297 (W.D. Ark. 1989), the Court held that:
  6                    A claim, to be legally sufficient and, therefore, to be prima facie
                       valid, under the Bankruptcy Rules, must:
  7                        1)     be in writing;
                           2)     make a demand on the debtor’s estate;
  8                        3)     express the intent to hold the debtor liable for the debt;
                           4)     be properly filed; and
  9                        5)     be based upon facts which would allow, as a matter of
                                  equity, to have the document accepted as a proof of
 10                               claim.
 11   Id. at 299-300 (citation omitted).
 12                    Under the fifth requirement, the allegations of the proof of claim
 13                    must set forth all the necessary facts to establish a claim and must
                       not be self-contradictory. The prima facie validity of the claim
 14                    does not attach unless the claim is in compliance with the Federal
                       Rules of Bankruptcy Procedure (“Rules”), including Rule 3001,
 15                    and sets forth the facts necessary to support the claim. These
                       requirements for legal sufficiency are consistent with the idea that
 16                    the proof of claim itself is to be scrutinized with an eye to
                       credibility.
 17
      In re Circle J. Dairy, Inc., 112 B.R. at 299-300 (citations omitted).
 18
                The 9th Circuit B.A.P has held that if a creditor does not provide information regarding its
 19
      proof of claim in response to a request, or if a creditor is unable to support its claim, then that in
 20
      itself may raise an evidentiary basis to object to unsupported aspects of creditor's claim, or even
 21
      a basis for evidentiary sanctions. In re Heath, 331 B.R. 424 (B.A.P. 9th Cir. 2005). Specifically,
 22
      the Court stated:
 23
 24                    …creditors have an obligation to respond to formal or informal
                       requests for information. That request could even come in the form
 25                    of a claims objection, if it is sufficiently specific about the
                       information required. This obligation to respond applies regardless
 26                    whether Creditors have met their obligation to provide a summary
                       under Rule 3001(c).
 27
 28


                                                     5
Case 1:20-bk-11006-VK       Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                   Desc
                             Main Document    Page 6 of 27


  1                  If the creditor does not provide information or is unable to support
                     its claim, then that in itself may raise an evidentiary basis to object
  2                  to the unsupported aspects of the claim, or even a basis for
                     evidentiary sanctions, thereby coming within Section 502(b)'s
  3                  grounds to disallow the claim.
  4   Id. at 436–37 (B.A.P. 9th Cir. 2005) (citations omitted).
  5                                  III.    OBJECTION TO CLAIM

  6          Sands was retained by Gina Lisitsa, Debtor’s former counsel, to assist her in certain

  7   litigation. In connection with such efforts, the Debtor fully paid all obligations owed to Sands,

  8   as evidenced by Exhibit “D” hereto. After the foregoing services, Sands sought for the Debtor

  9   to employ Sands for further services, to which the Debtor did not agree. There is no agreement

 10   of any kind between the Debtor and Sands with respect to his employment or engagement to

 11   provide services. The Debtor does not owe Sands any moneys.

 12          In an overabundance of cautions, after the filing of the Claim, the Debtor requested

 13   records from Sands with respect to the alleged services rendered and bills. No such documents

 14   have been provided. The Claim lacks merit and should be disallowed in its entirety.

 15                                         IV.    CONCLUSION

 16          For the reasons set forth above, the Debtor respectfully requests that the Court enter an

 17   order (i) granting the Motion in its entirety; (ii) sustaining the objection to the Claim; and (iii)

 18   granting such other and further relief the Court deems just and proper.

 19   Dated: August 10, 2020                        LEV INVESTMENTS, LLC

 20                                                 By:     /s/ David B. Golubchik
                                                            DAVID B. GOLUBCHIK
 21
                                                            JULIET Y. OH
 22                                                         LEVENE, NEALE, BENDER,
                                                            YOO & BRILL L.L.P.
 23                                                         Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
 24
 25
 26
 27
 28


                                                   6
Case 1:20-bk-11006-VK          Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59               Desc
                                Main Document    Page 7 of 27


  1                              DECLARATION OF DAVID B. GOLUBCHIK
  2             I, David B. Golubchik, hereby declare as follows:
  3             1.       I am over 18 years of age. Except where otherwise stated, I have personal
  4   knowledge of the facts set forth below and, if called to testify, would and could competently
  5   testify thereto.
  6             2.       I am licensed to practice law in California state courts and before this Court. I
  7   am a partner of the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P (“LNBYB”),
  8   proposed counsel to Lev Investments, LLC, the Debtor and debtor in possession (“Debtor”)
  9   herein.
 10             3.       Based on my review of the Court’s claims register, I determined that on June 12,
 11   2020, The Sands Law Group (“Sands”) filed its proof of claim, designated as Claim No. 2, in
 12   the amount of $10,500.01 (the “Claim”). A true and correct copy of the Claim is attached
 13   hereto as Exhibit “A”. Attached to the Claim are purported bills in redacted format, but no
 14   engagement agreement.
 15             4.       On June 24, 2020, a demand was made on Sands to turn over all alleged client
 16   records and provide support for the proof of claim. A true and correct copy of my email to Mr.
 17   Sands is attached hereto as Exhibit “B”. Nothing was provided in response.
 18             5.       On August 6, 2020, I made another attempt to obtain documents from Sands in
 19   support of the Claim. A true and correct copy of my email is attached hereto as Exhibit “C”.
 20   Again, nothing was provided in response.
 21             Executed on this 10th day of August 2020, at Los Angeles, California.
 22                                                           /s/ David B. Golubchik
                                                             DAVID B. GOLUBCHIK
 23
 24
 25
 26
 27
 28


                                                      7
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 8 of 27
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 9 of 27




                            EXHIBIT “A”
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             1 of 9
                         Main Document     Page 10 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             2 of 9
                         Main Document     Page 11 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             3 of 9
                         Main Document     Page 12 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             4 of 9
                         Main Document     Page 13 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             5 of 9
                         Main Document     Page 14 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             6 of 9
                         Main Document     Page 15 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             7 of 9
                         Main Document     Page 16 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             8 of 9
                         Main Document     Page 17 of 27
Case
 Case1:20-bk-11006-VK
      1:20-bk-11006-VK Claim
                        Doc 130
                             2 Filed
                                 Filed06/12/20
                                       08/10/20 Desc
                                                 Entered
                                                      Main08/10/20
                                                           Document16:27:59
                                                                        Page Desc
                                                                             9 of 9
                         Main Document     Page 18 of 27
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 19 of 27




                            EXHIBIT “B”
    Case 1:20-bk-11006-VK              Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59           Desc
                                        Main Document    Page 20 of 27

  From:    David B. Golubchik DBG@lnbyb.com
Subject:   Lev
   Date:   June 24, 2020 at 5:50 PM
     To:   Thomas Sands thomas@thesandslawgroup.com
    Cc:    Juliet Y. Oh jyo@lnbyb.com


       Tom,

       You ﬁled a proof of claim with redacted invoice entry. Please consider this le;er to be a formal
       demand by Lev to obtain all of its documents and records in your possession. Please forward to
       me the client ﬁles with all correspondence, pleadings, billings, etc. by the end of this week. If the
       documents are too voluminous and require more Bme, please contact me to discuss. However,
       as you know, counsel is required to provide to client its documents and records. Further, so that
       there are no misunderstandings, please be advised that Lev Investments has not waived its
       a;orney-client privilege with you and hopes that you will maintain your discussions with the
       client in conﬁdence. Other than Dmitri and myself, there are no other representaBves of Lev with
       whom you are authorized to discuss any conﬁdenBal ma;ers.

       Thank you

       DAVID B. GOLUBCHIK, Esq.
       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
       Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244
       dbg@lnbyb.com | www.lnbyb.com
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 21 of 27




                            EXHIBIT “C”
    Case 1:20-bk-11006-VK                 Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59      Desc
                                           Main Document    Page 22 of 27

  From:    David B. Golubchik DBG@lnbyb.com
Subject:   Lev
   Date:   August 6, 2020 at 10:22 AM
     To:   Thomas Sands thomas@thesandslawgroup.com
    Cc:    Juliet Y. Oh jyo@lnbyb.com


       Tom,

       When you ﬁled your claim (a4ached hereto) previously, I requested all contracts, bills and other
       documents to support the claim. I have not received anything. I am a4emp?ng again to obtain
       such documents. Please advise when they will be provided.

       Thank you

       DAVID B. GOLUBCHIK, Esq.
       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Blvd. | Suite 1700 | Los Angeles, CA 90067
       Phone 310 229 1234 | Direct 310 229 3393 | Fax 310 229 1244
       dbg@lnbyb.com | www.lnbyb.com

       The preceding E-mail message is subject to Levene, Neale, Bender, Yoo & Brill L.L.P.'s
       email policies which can be found at http://www.lnbyb.com/disclaimers.htm.


       ! Please consider the environment before prin?ng this email




           2 - The Sands
           Law Group.pdf
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 23 of 27




                           EXHIBIT “D”
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 24 of 27
Case 1:20-bk-11006-VK   Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59   Desc
                         Main Document    Page 25 of 27
Case 1:20-bk-11006-VK                Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                                      Desc
                                      Main Document    Page 26 of 27

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR
      ORDER DISALLOWING CLAIM NO. 2 FILED BY THE SANDS LAW GROUP; MEMORANDUM OF
  4   POINTS AND AUTHORITIES; DECLARATIONS OF DAVID B. GOLUBCHIK AND DMITRI
      LIOUDKOUSKI IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in
  5   the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On August 10, 2020, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  8   to receive NEF transmission at the email addresses stated below:

  9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
          •     Katherine Bunker kate.bunker@usdoj.gov
 10       •     John Burgee jburgee@bandalaw.net
          •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
 11             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
          •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
 12       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 13       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
          •     Michael Shemtoub michael@lexingtonlg.com
 14       •     David A Tilem davidtilem@tilemlaw.com,
                DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
 15             y.com;DianaChau@tilemlaw.com
          •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
 16
 17   2. SERVED BY UNITED STATES MAIL: On August 10, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
      The Sands Law Group
 20   205 S Broadway, Suite 903
      Los Angeles, CA 90012
 21
      Caroline Renee Djang (TR)
 22   18101 Von Karman Ave., Suite 1000
      Irvine, CA 92612
 23
      United States Trustee
 24   Katherine Bunker
      915 Wilshire Blvd., Ste. 1850
 25   Los Angeles, CA 90017
 26
                                                                              Service information continued on attached page
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11006-VK                Doc 130 Filed 08/10/20 Entered 08/10/20 16:27:59                                      Desc
                                      Main Document    Page 27 of 27

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on August 10, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  6   true and correct.

  7    August 10, 2020                   Stephanie Reichert                              /s/ Stephanie Reichert
       Date                              Type Name                                       Signature
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
